262 F.3d 455 (5th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.MIGUEL LONGORIA, Defendant-AppellantUNITED STATES OF AMERICA, Plaintiff-Appellee,v.JUAN ADRIAN GONZALEZ, Defendant-Appellant
No. 00-50405, No. 00-50406
IN THE UNITED STATES COURT OF APPEALSFOR THE FIFTH CIRCUIT
August 15, 2001

Appeals from the United States District Court for the Western District of Texas
(Opinions July 19, 2001, 5 Cir., 2001, 259 F.3d 363)
Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A majority of judges in active service having determined, on the Court's own motion, to rehear these cases en banc,


2
IT IS ORDERED that these cases shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.